Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of independent claim(s) 1 and 18, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant argues the prior art references do not teach “wherein the processor stops the extraction of the second blood vessel, which extends to the non-target layer, on the basis of a determination value, wherein the determination value is depth information corresponding to a depth of a blood vessel, and the processor stops the extraction of the second blood vessel in a case in which a depth of the second blood vessel reaches a depth indicated by the depth information”.  Applicant’s remarks and amendments have been fully considered and are found convincing. Upon conducting further search and consideration, it has been determined the claims as amended are allowable for at least the reasons noted above and the closest prior art, referenced in the “Allowable Subject Matter” section below, does not explicitly teach the limitations as claimed. The rejection under 35 USC § 103 with regards to claim(s) 1 and 18 has been withdrawn and accordingly claims 1, 3, 5, 7, 11-12, and 15-18 for at least the reasons noted above.

Allowable Subject Matter
Claim(s) 1, 3, 5, 7, 11, 12, and 15-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the “wherein the processor stops the extraction of the second blood vessel, which extends to the non-target layer, on the basis of a determination value, wherein the determination value is depth information corresponding to a depth of a blood vessel, and the processor stops the extraction of the second blood vessel in a case in which a depth of the second blood vessel reaches a depth indicated by the depth information”.  Upon further search and consideration, the closest prior art includes WO 2012/147505 A1 and teaches, see attachment, the variation is not falling within a threshold and the CPU determines the width of the blood vessel is not known, and due to this the processing is ended. However, the prior art is different in which the claim requires the processor stops the extraction of the second blood vessel, which is extending to the non-target layer and in which a depth of the second blood vessel reaches a depth indicated by the depth information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661